Citation Nr: 0638450	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to May 19, 1997, for 
the grant of a separate evaluation for reflex sympathetic 
dystrophy.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1991 to July 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  


FINDING OF FACT

In a May 2004 decision, the Board granted a separate 
evaluation for reflex sympathetic dystrophy, effective May 
19, 1997, and that decision is final.


CONCLUSION OF LAW

The issue of entitlement to an effective date prior to May 
19, 1997, for the grant of a separate 10 percent evaluation 
for reflex sympathetic dystrophy is res judicata.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.1100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims has 
held, however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
if entitlement to the benefit claimed is not shown as a 
matter of law.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In the instant case, the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes, regulations, and case law 
defining the Board's jurisdiction.  VA has no duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate her claim, or to assist her in obtaining any 
evidence, in that no reasonable possibility exists that any 
assistance would aid her in substantiating her claim.  38 
U.S.C.A. § 5103A (West 2002); see Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

II.  Analysis

In a May 2004 decision, the Board granted a separate 30 
percent evaluation, subject to the amputation rule, for 
reflex sympathetic dystrophy involving the left ankle, 
effective May 19, 1997.  The RO implemented the Board's 
decision by a July 2004 rating decision.  Thereafter, the 
veteran disagreed with the effective date for that disorder, 
contending that an effective date of February 8, 1995 is 
warranted as the condition existed since that time.

However, the question of the appropriate effective date for 
the award of a separate evaluation for reflex sympathetic 
dystrophy has already been decided by a final Board decision.  
The May 2004 Board decision specifically assigned the May 19, 
1997 effective date for the disorder, and explained why an 
earlier effective date was not warranted.  The veteran did 
not appeal the May 2004 Board decision to the Court, nor has 
she filed a motion for reconsideration of that decision.  
Thus, that decision is final.  38 C.F.R. § 20.1100.

All questions in a matter which is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decision on such appeals shall be made by 
the Board.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2006).  

Where an unappealed final decision is determinative of an 
issue, an appellant is collaterally estopped from 
"relitigating the same issue based upon the same evidence, 
albeit for a different purpose."  Hazan v. Gober, 10 Vet. 
App. 511, 520-21 (1997).  "Except as provided by law, when a 
case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded."  
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 -56 (2006); see 
also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) 
(" 'The purpose of the rule of finality is to preclude 
repetitive and belated readjudications of veterans' benefits 
claims.' " (quoting Cook v. Principi, 318 F.3d 1334, 1339 
(Fed.Cir.2002) (en banc)).

Thus, as noted above, the question of the proper effective 
date for the separate rating for reflex sympathetic dystrophy 
has already been addressed by the Board in a final decision, 
and cannot be revisited in the absence of a motion for 
reconsideration or a motion of clear and unmistakable error 
in the May 2004 decision.  No motions to that effect have 
been filed with the Board.  

Although this appeal arises from an RO decision, the RO was 
merely implementing the May 2004 Board decision, and does not 
have the authority to revise the date assigned by the Board.  
See Winsett v. Principi, 341 F.3d 1329 (Fed Cir. 2003), reh'g 
denied en banc, 2003 U.S. App. LEXIS 21172 (Fed. Cir. Sept. 
24, 2003), cert. denied, 120 S. Ct. 1251 (2003) (a lower 
tribunal does not have authority to review a decision by a 
higher one).  As the veteran has not filed a motion for 
reconsideration of the Board's May 2004 decision or moved the 
Board to review that decision on the basis of clear and 
unmistakable error, the veteran's appeal does not present a 
specific error of fact or law for consideration by the Board.  
38 U.S.C.A. § 7105(d) (West 2002); see Gomez v. Principi, 17 
Vet. App. 369 (2003) (the Board may dismiss an appeal that 
fails to allege a specific error of fact or law).

As a final matter, to the extent that the question of 
submitting new and material evidence to reopen the claim for 
an earlier effective date was mentioned by the RO, the Board 
notes that in Lapier v. Brown, 5 Vet. App. 215 (1993), the 
Court held that, even assuming the presence of new and 
material evidence, reopening of a claim of entitlement to an 
earlier effective date under 38 C.F.R. § 3.156 cannot result 
in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); see also 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004).  Thus, an 
earlier effective date could not be assigned on the basis of 
new and material evidence.

For the foregoing reasons, the Board finds that none of the 
veteran's current assertions present a justiciable issue for 
consideration by the Board.  38 C.F.R. § 20.1100.  


ORDER

The claim of entitlement to an effective date prior to May 
19, 1997, for the grant of a separate evaluation for reflex 
sympathetic dystrophy is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


